Citation Nr: 0819897	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-11 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than December 30, 
2003, for a grant of service connection for Behcet's 
disease/pan uveitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran was a member of the Navy reserve and served a 
period of active duty for training (ACDUTRA) from June to 
December 1963.  The veteran was ordered to active duty and 
served in the Navy from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board notes that the veteran and his spouse testified at 
a hearing held at the local VA office before the undersigned 
Acting Veterans Law Judge.


FINDING OF FACT

The veteran did not submit a claim, either formal or 
informal, for service connection for Behcet's disease/pan 
uveitis until December 30, 2003.


CONCLUSION OF LAW

Entitlement to an effective date prior to December 30, 2003, 
for the grant of service connection for Behcet's disease/pan 
uveitis, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's Behcet's disease/pan uveitis claim arises from 
his disagreement with the effective date following the grant 
of service connection.  Once service connection is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The veteran argues that an earlier effective date is 
warranted for his Behcet's disease/pan uveitis because he 
does not feel that the proper avenues for filing a claim for 
service connection existed prior to the declassification of 
the data on the veteran's participation in Project 112 / SHAD 
(Shipboard Hazard and Defense) occurred in 2002.  As such, he 
maintains that the effective date of service connection 
should be retroactive to his loss of his right eye in 
February 1979 and loss of sight in his left eye in June 1980.

The basic facts are not in dispute.  As the RO noted, the 
veteran's initial application for service connection for 
Behcet's disease/pan uveitis was filed with VA on December 
30, 2003, and indeed, the veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date 
the veteran's original claim of service connection for 
Behcet's disease/pan uveitis was filed with VA.  An effective 
date of an award of service connection is not based on the 
earliest medical evidence showing a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  Because the veteran did not 
file a formal or informal application for service connection 
prior to December 30, 2003, VA is precluded, as a matter of 
law, from granting an effective date prior to December 30, 
2003, for service connection for Behcet's disease/pan 
uveitis.

Although it is regrettable that the veteran may not have 
fully understood the procedures for obtaining benefits to 
which he was entitled and felt compelled to remain silent 
regarding his participation in Project 112 / SHAD, payments 
of monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided by others, including 
Government employees, and regardless of extenuating 
circumstances or claims of fairness.  See Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990); Davenport 
v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994); see also Shields v. Brown, 8 Vet. App. 346, 
351 (1995) (holding that inaccurate advice does not create 
any legal right to benefits where such benefits are otherwise 
precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit, and 
a claim for the benefit.  Indeed, the "unequivocal command" 
that the effective date of benefits cannot be earlier than 
the date of claim, set forth in 38 U.S.C.A. § 5110(a).  See 
Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  

Therefore, this appeal must be denied because the RO has 
already assigned the earliest possible effective date 
provided by law.  In denying this claim, the Board 
acknowledges the veteran's decorated service and the 
unfortunate circumstances of the case.  The Board notes that 
the veteran's arguments essentially constitute a theory of 
equitable relief.  Although the Board denies his claim as a 
matter of law, the Board is sympathetic to the claim.  The 
Board, however, is without authority to grant an earlier 
effective date for service connection for Behcet's 
disease/pan uveitis on an equitable basis and instead is 
constrained to follow the specific provisions of law.  See 
38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. 
App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. at 425.  
Because the veteran's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to December 30, 2003, 
for service connection for Behcet's disease/pan uveitis, is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


